COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Douglas Moran, Royal Bodkin, LLC and Woolworth
                            Interests, LLC v. Richard Williamson d/b/a Williamson
                            Realty

Appellate case number:      01-14-00928-CV

Trial court case number:    2011-45234

Trial court:                11th District Court of Harris County

       On May 8, 2015, the above-referenced appeal was stayed due to bankruptcy. See
11 U.S.C. § 362(a) (2011); TEX. R. APP. P. 8.1, 8.2. On July 8, 2015, the appellants,
Douglas Moran, Royal Bodkin, LLC and Woolworth Interests, LLC, filed a motion to
reinstate the appeal and attached an order from the United States Bankruptcy Court
dismissing their bankruptcy petitions. Appellants therefore request that we reinstate this
appeal.
      Accordingly, we GRANT appellants’ motion and REINSTATE this case on the
Court’s active docket. See TEX. R. APP. P. 8.3(a).
       Because appellants’ brief was filed on April 6, 2015, appellee’s brief, if any, is
ORDERED to be filed within 30 days of the date of this Order. See TEX. R. APP. P. 2,
38.6(b), (d).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually     Acting for the Court

Date: _July 28, 2015